Title: From John Adams to Peter Whitney, 2 March 1825
From: Adams, John
To: Whitney, Peter



Dear Sir:
Quincy, 2 March, 1825.

John Quincy Adams was born in Braintree, now called Quincy, in the year 1767, in the white house, near the foot of Penn’s Hill, which you sir, once inhabited. I had been attending Plymouth Court the whole week under the greatest anxiety. Returning on Saturday afternoon from Plymouth, I met Dr. Tufts on Hingham Plain between Dr. Shute’s house and Mr. Cushing’s tavern, who informed me that I had a son. He must therefore have been born Thursday or Friday. The next morning I carried him out to be baptized by Mr. Smith of Weymouth, his grandfather. His great-grandfather; John Quincy, was then dying. His daughter, the child’s grandmother, requested me to call him John Quincy.
These minute details are not worth remembering; but, as there seems to be a curiosity on the subject, you now have the truth.Most respectfully,
John Adams